Citation Nr: 1511027	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for entitlement to service connection for PTSD.  In a January 2012 decision, the Board reopened the claim, and remanded for additional development on the merits.  In May 2014, the Board again remanded the claim for further evidentiary development.  The case is back before the Board for further appellate proceedings.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from January 2011 to February 2011, and from July 2010 to January 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder which began during his military service.  Specifically, the Veteran contends that he was exposed to a great deal of stress in his job as a medic at a hospital in Germany.  

The record shows that the Veteran has a long history of substance and alcohol abuse.  During the 1980's, he was hospitalized repeatedly for psychiatric complaints, including depression and suicidal ideation.  When he was hospitalized in July 1987, he was diagnosed with major affective disorder and depression.  When he was readmitted in November 1987, the diagnosis was major depression.  The first diagnosis of PTSD is in a VA treatment record dated in August 2000.  A VA treatment record dated in June 2009 noted a possible diagnosis of PTSD, related to the Veteran's experience as a medic in the Army.

The Veteran was afforded a VA examination in February 2012.  The examiner concluded that the Veteran did not meet all of the criteria for a diagnosis of PTSD, but he did meet the criteria for major depressive disorder.  However, the examiner opined that the Veteran's major depressive disorder was not related to service.  In pertinent part, she noted that there was no documented evidence of major depressive disorder prior to the Veteran's contact with VA in 2000.  However, in the May 2014 remand, the Board noted that there were multiple complaints of depression prior to 2000 during inpatient hospitalizations; and there were psychiatric diagnoses, to include depression, major depression, and major affective disorder, as discussed above.  The Board also noted that the Veteran's service treatment records recorded a complaint of stress and that the Veteran was taking Valium.  Further, the Board noted that the Veteran claimed that his long-term drug use was due to his psychiatric disorder.

Pursuant to the May 2014 Board remand, the February 2012 VA psychologist provided an addendum opinion in June 2014.  The Board finds that the February 2012 VA addendum medical opinion was inadequate.  The examiner again found no evidence to suggest that the Veteran's current diagnosis of major depressive disorder was connected with service.  However, she then contradicted herself by also noting that it was possible that this condition started in service, but there was insufficient evidence to support this possibility any more than mere speculation.  As to the Board's instruction for the examiner to comment on the Veteran's complaints of stress and use of Valium in service, the examiner simply noted that the Veteran failed to mention the use of Valium during his clinical interview, therefore she was "unable to comment on specific use of Valium as related to his current psychiatric condition."  She also failed to address the documented complaints of stress during service that led to the Valium use, as instructed by the Board in its May 2014 remand.  

Given the aforementioned facts, the Board finds that there is no medical opinion of record that is adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Under the duty to assist, a VA psychiatric examination is necessary to determine whether the Veteran has a current acquired psychiatric disorder that is related to his period of active duty service.  Prior to arranging the VA examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
	any outstanding records of pertinent medical treatment 
	from VA or private health care providers.  Follow the 
	procedures for obtaining the records set forth by 
	38 C.F.R. § 3.159(c).  If VA attempts to obtain any 
	outstanding records which are unavailable, the 
	Veteran should be notified in accordance with 
	38 C.F.R. § 3.159(e).

2.   After the above development has been completed to 
	the extent possible, schedule the Veteran for an 
	examination by a VA psychiatrist or psychologist to
   determine the nature and etiology of any acquired 
   psychiatric disorder, to include PTSD and major 
   depressive disorder.  The entire claims file, including 
   a copy of this remand, should be provided to the 
   examiner for review, and the examiner should note 
   that it has been reviewed.  All necessary tests and 
   studies should be performed, and all findings should 
   be set forth in detail.

	Based on the review of the claims file and 
	examination of the Veteran, the examiner should 
	identify:

		Whether any current diagnosed acquired 
		psychiatric disorder present during the period 
		of this claim, to include major depressive 
		disorder,  at least as likely as not (i.e., at 
		least 50 percent probability) had its clinical 
		onset during service or is related to any in-
		service disease, event, or injury.

	The examiner should consider and discuss the 
	Veteran's reported history and contentions, as well as 
	any other pertinent medical nexus evidence of record.  
	The examiner should specifically comment on the 
	Veteran's in-service reports of stress as well as his 
	Valium use in November 1973; the post-service drug 
	use which the Veteran related to his ongoing 
	psychiatric disorder present since service; and the 
	multiple hospitalizations (prior to VA treatment in 
	2000), which included diagnoses of depression, major
   depression, and major affective disorder.

	The examiner should provide a complete rationale for 
	all opinions expressed.  If the examiner is unable to 
	provide the requested opinion, he or she must explain 
	why the opinion cannot be provided.

3.   After the above development has been completed, 
	adjudicate the claim.  If the benefit sought remains 
	denied, provide the Veteran and his representative 
	with a supplemental statement of the case, and return 
	the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




